UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6912



ROY ALLEN THOMAS, JR.,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; T. RAY, Warden; T.
ADAMS, Sgt.; G. CHILDRESS, Sgt.; SERGEANT DAY;
SERGEANT FLEMING; MCMULLINS, Sergeant; OFFICER
LAMBERT; OFFICER SMITH; GREERE, Officer; D.
MCNIGHT,   Food   Services;    HEALTH  SERVICES
DIRECTOR;    WEBB,    Officer;    DIRECTOR   OF
DEPARTMENT OF CORRECTIONS; R. FLEMING, Major;
NURSE ADAMS; NURSE MULLINS; SAM BOYD, Officer;
FOOD   SERVICES    DIRECTOR;    DR.   WILLIAMS;
GRIEVANCE   DEPARTMENT;   L.    HALL,  Officer;
ASSISTANT UNIT MANAGER HORN, Officer; WARDEN
ARMENTROUT, Assistant; MAILROOM STAFF,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-05-232-7)


Submitted:   October 26, 2005          Decided:     November 21, 2005


Before LUTTIG, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roy Allen Thomas, Jr., Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Roy Allen Thomas, Jr. appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) action, alleging deliberate

indifference   to   medical   needs,   for   failure   to   state   a   claim

pursuant to 28 U.S.C. § 1915A(b)(1) (2000).        We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Thomas v. Virginia, No. CA-05-232-7 (W.D. Va. Apr. 22,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                  - 3 -